per curiam:
Mediante el presente recurso se revisa la sentencia sumaria dictada por el Tribunal Superior, Sala de Caguas, por la cual se desestimó una acción de accesión interpuesta por la parte recurrente. Fundóse el juez a quo *729en que del título de la propia demandante aparece que ella no es dueña del terreno en que enclava la edificación de la parte demandada que se pretende adquirir. La cláusula de referencia lee como sigue:
“Tercera: La compradora, con el consentimiento expreso de su esposo Sergio Rodríguez, aquí compareciente releva a la vendedora de todo derecho de deslinde, evicción y saneamiento por constarle de propio y personal conocimiento el título de la finca, sus linderos y cuanto en ella pueda afectar y la com-pareciente vendedora, Ramona Rodríguez traspasa cuanto dere-cho tenga o pudiera tener por cualquier aumento de cabida dentro de los linderos. Las partes hacen constar que dentro del perí-metro de la finca aquí enajenada existe una construcción que se dice pertenece a Andrés Otero y cuyo solar ocupado no ha sido objeto de venta. La compradora hace constar que conoce esta situación de hechos. Cualquier derecho que la vendedora tuviera o pudiera tener con respecto a esta situación, es por la presente cedida y transferida a la compradora juntamente con la finca, siendo los gastos en que incurran por cuenta y riesgo de la compradora, quedando la vendedora relevada de toda responsabilidad.”
Un recto entendimiento de la voluntad contractual nos lleva a un resultado contrario. La referida cláusula todo cuanto advierte a la compradora (la demandante) es de la existencia de una edificación ajena en el perímetro de la finca vendida. De ahí la referencia al solar “ocupado”, pun-tualizando así que el área comprendida en el mismo no ha sido transferida al dueño de la edificación. Por eso se hace constar además que la vendedora no asume responsabilidad alguna respecto a esta situación y que cualquier derecho que pudiera tener se cede a la compradora quien sufragará “los gastos en que se incurra”. El único derecho a que pueden re-ferirse las partes es el que tiene el dueño del suelo de ha-cer suya cualquier edificación ajena y los gastos a que alude son a los que viene obligado a satisfacer el propietario *730cuando se trata de un edificante de buena fe. (1) Si, como sostiene el tribunal a quo, el solar no fue vendido como par-te de la finca, ¿a qué derecho podría referirse la disposi-ción contractual?; y, ¿a qué gastos?
Es significativo que a través de todo el pleito la re-clamación de dominio que levanta la parte demandada se funda en la prescripción extraordinaria, o sea en su posesión, a título de dueño, por más de 34 años, con los demás requi-sitos que requiere la ley en estos casos. No opone título escrito alguno pues no puede exhibirlo. Es por ello que cuando intenta que se dicte sentencia sumaria a su favor acompaña a la moción cuatro declaraciones juradas para acreditar la usucapión alegada. (2)
Ahora bien, si alguna duda quedare sobre la improceden-cia de la sentencia sumaria fundada en la interpretación particular que dio el juez de instancia a la tantas veces men-cionada cláusúla, la misma se disiparía con un examen de los autos cuyas constancias no podían desatenderse a los fines de resolver la cuestión planteada. En declaraciones juradas que se ofrecieron por la demandante en oposición a la sen-tencia sumaria solicitada por los demandados, Isabelino Gar-ced, cuñado de Juan José Rodríguez, el dueño original de la finca, dice que “mi cuñado Juan José Rodríguez nunca vendió a Andrés Otero (T.A., pág. 65) [el causante de los demandados] el terreno que ocupa la casa de este”; y la demandante manifiesta:
“4) Que compré la finca de cuatro y media cuerdas (4.50) antes mencionada sabiendo que la casa antes mencionada per-tenecía a la sucesión de don Andrés Otero y que el terreno ocupado *731por dicha casa es parte de la finca de cuatro y media cuerdas (4.50 cds.) precedentemente descrita haciéndose constar en la escritura antes mencionada por la cual adquirí dicha finca que dentro del perímetro de la misma existe la casa precedentemente descrita perteneciente a Andrés Otero y cuyo solar no ha sido objeto de venta, reservándoseme los derechos con respecto a la indicada situación de la casa.
“5) Que en ningún momento he reconocido a los demandados o a persona alguna que los terrenos ocupados por la mencionada sean o fueran en ocasión alguna de la propiedad de don Andrés Otero, de los herederos de éste o del también demandado Jesús Eamos Quiles y por el contrario siempre tuve los terrenos ocupa-dos por dicha casa como parte de la finca que me pertenece y que compré a doña Ramona Rodríguez vda. de Roure.”
Resulta pues claro que existe una controversia legítima sobre el hecho básico de la propiedad del solar. Siendo ello así la improcedencia de la sentencia sumaria es manifiesta.

Se revocará la sentencia dictada por el Tribunal Superior, Sala de Caguas, en 1 de noviembre de 1963, y se devol-verá el caso para que la controversia apuntada se ventile en juicio plenario.

El Juez Asociado Señor Belaval disintió.

 Observamos, de paso, que el propietario está obligado a satisfacer el valor en el mercado de la propiedad al momento en que ejercitare su derecho y no meramente el costo original de la edificación. Art. 297 del Código Civil, según enmendado por la Ley Núm. 56 de 16 de junio de 1964 (Leyes, pág. 163).


La parte recurrida tendrá que enfrentarse en su día a la presun-ción de no inversión del título que consagra el Art. 365 del Código Civil, 31 L.P.R.A. sec. 1426.